In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 17-3139
VALERIE MCCANN, Special Administrator
of the Estate of PATRICK J. MCCANN, deceased,
                                          Plaintiff-Appellant,

                                 v.

OGLE COUNTY, ILLINOIS, et al.,
                                               Defendants-Appellees.
                     ____________________

         Appeal from the United States District Court for the
           Northern District of Illinois, Western Division.
          No. 3:11-cv-50125 — Frederick J. Kapala, Judge.
                     ____________________

 ARGUED SEPTEMBER 14, 2018 — DECIDED NOVEMBER 30, 2018
                ____________________

   Before BAUER, HAMILTON, and SCUDDER, Circuit Judges.
    SCUDDER, Circuit Judge. Patrick McCann died from a doc-
tor’s over-prescription of methadone while detained and
awaiting trial at the Ogle County Correctional Center. His es-
tate brought suit under 42 U.S.C. § 1983 against Ogle County
and a host of county oﬃcials and other individuals, including
the doctor and nurse who cared for McCann while he was in-
carcerated, alleging deliberate indiﬀerence to McCann’s
2                                                    No. 17-3139

severe burn wounds and related medical needs. After the
treating physician and his private employer settled the claims
against them, the district court entered summary judgment
for the remaining defendants, concluding that the evidence
did not show that any individual defendant acted with delib-
erate indiﬀerence in treating McCann.
   Since the district court’s decision, this court decided
Miranda v. County of Lake, 900 F.3d 335 (7th Cir. 2018),
replacing deliberate indiﬀerence with a standard requiring a
showing of objective reasonableness for a claim challenging
the medical care provided to a pretrial detainee like McCann.
Measuring the record evidence under this new standard, we
aﬃrm the district court’s award of summary judgment to the
individual defendants. So, too, do we aﬃrm the district
court’s determination that the record evidence did not
support a claim for municipal liability against Ogle County
under Monell v. Dep’t of Social Services of New York, 436 U.S. 658
(1978).
                                I
                                A
     On March 30, 2010, McCann assaulted and threatened to
kill his mother, only then to set ﬁre to her house in the small
town of Polo, Illinois. McCann sustained substantial burn in-
juries and spent the next three weeks in the hospital. He was
released to police custody on April 20, charged with residen-
tial arson and aggravated battery, and transported ﬁrst to the
Winnebago County jail and an hour later to the Ogle County
Correctional Center. McCann arrived at the Ogle County fa-
cility with his hospital discharge papers, a list of prescription
No. 17-3139                                               3

medications to be ﬁlled, and instructions for caring for his
burn wounds.
    Although expressing initial surprise that someone in
McCann’s condition would not remain hospitalized, the Ogle
County correctional staﬀ went to work to accommodate his
needs and monitor his condition. For her part, Cindy
Mongan, a licensed practical nurse, reviewed McCann’s hos-
pital discharge summary and called Dr. Stephan Cullinan, a
contract physician responsible for inmate care at the Ogle
County facility, to inform him of McCann’s admission and to
ﬁll the prescriptions. Captain Cindy Kerwin of the Ogle
County Sheriﬀ’s Oﬃce managed the correctional center and
took steps to order a hospital bed, air mattress, and extra
sheets to better accommodate McCann. Over the ensuing
days, Nurse Mongan and others checked and documented
McCann’s status every 5 to 15 minutes around the clock.
    Dr. Cullinan examined McCann for the ﬁrst time on April
27, ﬁnding normal vital signs and observing that McCann was
experiencing no diﬃculty breathing, moving, and eating or
drinking. That same day Dr. Cullinan decided to change
McCann’s pain medication to 60 mg of methadone twice per
day—an amount the district court recognized was “much too
high a dose.” Unaware of the dangers associated with this
dosage, Nurse Mongan provided the methadone to McCann
as directed by Dr. Cullinan.
   Two days later, on April 29, Mongan informed Dr.
Cullinan that McCann had slept much of the previous day
and through the night with no complaints of pain. Her
morning status checks showed McCann alert and talkative,
with no lingering signs of fatigue. That evening, however,
other jail personnel noticed that McCann appeared sluggish,
4                                                 No. 17-3139

and the next morning he struggled to stay awake during
breakfast.
    During the early morning hours of April 30, Nurse
Mongan thought McCann looked tired, but otherwise saw
that he was able to eat, drink, and walk around his cell. Not
observing any trouble with McCann’s breathing, Mongan did
not check his vital signs. She conveyed McCann’s condition to
Dr. Cullinan at approximately 9:00 a.m. and, during the tele-
phone call, Dr. Cullinan reduced the methadone prescription
from 60 mg to 40 mg, twice daily. Another staﬀ member
checked on McCann at least four times between 9:00 a.m. and
11:00 a.m. and observed him asleep in his cell.
    Shortly after 11:00 a.m., Nurse Mongan and a colleague
entered McCann’s cell to serve him lunch and found him un-
responsive and not breathing. While waiting on an ambulance
to arrive, Mongan performed CPR, but was unable to resusci-
tate McCann. An autopsy showed that McCann died from an
over-prescription of methadone.
                              B
   In May 2011, McCann’s estate brought this action under
42 U.S.C. § 1983 against numerous defendants. Two of those
defendants included Dr. Cullinan and his employer, Health
Professionals, Ltd. During the course of the litigation, Dr.
Cullinan and Health Professionals agreed to a settlement with
McCann’s estate. What remained were claims for money
damages against Nurse Mongan, Captain Kerwin, and Ogle
County Sheriﬀ Gregory Beitel in their individual capacities as
well as separate claims, including against Sheriﬀ Beitel, and
Captain Kerwin in their oﬃcial capacities, which the district
No. 17-3139                                                 5

court treated as claims for municipal liability against Ogle
County.
    On the defendants’ motions for summary judgment, the
district court evaluated the claims against the individual de-
fendants under the deliberate indiﬀerence standard of Farmer
v. Brennan, 511 U.S. 825 (1994), and concluded that no reason-
able jury could ﬁnd Nurse Mongan acted with such indiﬀer-
ence to McCann’s medical needs. Speciﬁcally, the district
court determined that Mongan neither was aware of the risks
associated with the dosage of methadone prescribed by Dr.
Cullinan nor at any point did she otherwise disregard clear
risks to McCann’s health. And more generally, the district
court emphasized that the record evidence showed that
“Mongan provided extensive care and treatment for McCann
and was anything but deliberately indiﬀerent to his medical
needs.”
   As for Sheriﬀ Beitel and Captain Kerwin, the district court
concluded that there was no evidence showing that they
shouldered responsibility for McCann’s medical care or oth-
erwise learned of any risks associated with the methadone
dosage prescribed by Dr. Cullinan. Accordingly, the district
court entered summary judgment for each of the defendants
sued in their individual capacity.
    On the Monell claim against Ogle County (and Sheriﬀ
Beitel and Captain Kerwin in their oﬃcial capacities), the
district court granted the defendants’ motions for summary
judgment. The court found no evidence that Ogle County had
a policy, formal or informal, that caused McCann to remain
incarcerated to save the County hospitalization costs and, by
extension, that led to his death. The decision that McCann did
not need to remain hospitalized, the district court
6                                                    No. 17-3139

underscored, was the product of Dr. Cullinan’s medical
judgment. “By all accounts,” the district court added,
“McCann’s condition was being properly treated at the jail
and he was doing ﬁne until Dr. Cullinan prescribed a dosage
of methadone that turned out to be toxic.”
                                II
                                A
    After the district court ruled on the defendants’ motions
for summary judgment, we decided Miranda v. County of Lake,
900 F.3d 335 (7th Cir. 2018), holding that a standard of objec-
tive reasonableness, and not deliberate indiﬀerence, governs
claims under the Fourteenth Amendment’s Due Process
Clause for inadequate medical care provided to pretrial de-
tainees. Our decision in Miranda hewed closely to Kingsley v.
Hendrickson, where the Supreme Court held that the due pro-
cess standard for assessing a pretrial detainee’s claim of ex-
cessive force should be “objective not subjective.” 135 S. Ct.
2466, 2472 (2015). A pretrial detainee “needed only to show
that the defendant’s conduct was objectively unreasonable,”
without any accompanying requirement to demonstrate, as
would be the case in a claim brought under the Eighth
Amendment’s Cruel and Unusual Punishment Clause by an
inmate serving a sentence, “that the defendant was subjectively
aware that the amount of force being used was unreasonable.”
Miranda, 900 F.3d at 351 (citing Kingsley, 135 S. Ct. at 2472–73).
   After Miranda, then, the controlling inquiry for assessing a
due process challenge to a pretrial detainee’s medical care
proceeds in two steps. The ﬁrst step, which focuses on the in-
tentionality of the individual defendant’s conduct, remains
unchanged and “asks whether the medical defendants acted
No. 17-3139                                                   7

purposefully, knowingly, or perhaps even recklessly when
they considered the consequences of their handling of [plain-
tiﬀ’s] case.” Id. at 353. A showing of negligence or even gross
negligence will not suﬃce. See id.; accord Darnell v. Pineiro,
849 F.3d 17, 35–36 (2d Cir. 2017) (concluding that “[a]ny § 1983
claim for a violation of due process requires proof of a mens
rea greater than mere negligence”).
    At the second step, and now aligned with Kingsley, we ask
whether the challenged conduct was objectively reasonable.
See Miranda, 900 F.3d at 354. This standard requires courts to
focus on the totality of facts and circumstances faced by the
individual alleged to have provided inadequate medical care
and to gauge objectively—without regard to any subjective
belief held by the individual—whether the response was rea-
sonable.
                               B
   With this framework in place, we turn ﬁrst to Nurse
Mongan’s care for McCann and then to the claims against
Ogle County oﬃcials Sheriﬀ Beitel and Captain Kerwin. In
doing so, we review the summary judgment record de novo
and draw all inferences in McCann’s favor. See Ortiz v. City of
Chicago, 656 F.3d 523, 530 (7th Cir. 2011).
    The record contains no evidence that Nurse Mongan pur-
posely, knowingly, or recklessly administered dangerous
dosages of methadone to McCann. To the contrary, she testi-
ﬁed that she administered methadone to McCann in strict
compliance with Dr. Cullinan’s orders. And, while her eﬀorts
in caring for McCann, including by administering the pre-
scribed dosages of methadone, were intentional and deliber-
ate, nothing shows that she foresaw or ignored the potential
8                                                  No. 17-3139

consequences of her actions—McCann’s dying from the over-
prescription of methadone.
    Nor is there any evidence that Nurse Mongan’s actions
were objectively unreasonable—the second part of the
requisite inquiry after Miranda. A licensed practical nurse like
Mongan was able to rely on Dr. Cullinan to determine the
proper dosage of methadone to treat the ongoing pain
McCann was experiencing from his burn wounds. Hers was
not the responsibility to second-guess Dr. Cullinan’s medical
judgment, especially when nothing about Dr. Cullinan’s
prescriptions or course of care more generally raised any
obvious risks of harm for McCann. See Berry v. Peterman, 604
F.3d 435, 443 (7th Cir. 2010) (“Although a medical care system
requires nurses to defer to treating physicians’ instructions
and orders in most situations, that deference may not be blind
or unthinking, particularly if it is apparent that the
physician’s order will likely harm the patient.”). Like the
district court, we cannot say on the record before us that
Nurse Mongan’s administration of the methadone dosages
prescribed by Dr. Cullinan was objectively unreasonable.
    A broader look at the record shows that Mongan attended
diligently and conscientiously to McCann’s medical needs
from the moment he arrived at the Ogle County facility. To be
sure, Mongan harbored initial reservations as to the facility’s
ability to care for someone with severe burn wounds. Within
a few days of McCann’s arrival, however, those reservations
abated and Mongan became comfortable with McCann being
housed and cared for within the facility. The comfort came in
no small part from her own course of action. She checked and
documented McCann’s condition every 5 to 15 minutes, while
also regularly changing his bandages, bathing him, and
No. 17-3139                                                  9

serving him meals. When oﬀ duty she asked her colleagues to
call her day or night if McCann’s condition worsened. She
even voluntarily came in on a weekend to assist McCann with
taking a shower. The district court stood on ﬁrm evidentiary
ground when concluding that Nurse Mongan went out of her
way to care for McCann.
    McCann’s estate urges a contrary conclusion by focusing
more narrowly on Nurse Mongan’s failure to take McCann’s
vital signs during the early morning hours of April 30, 2010—
before she ultimately found him unresponsive and not
breathing. The allegation on this score, the district court
rightly recognized, sounds in negligence, which is insuﬃcient
to support a claim for inadequate medical care under the
Fourteenth Amendment. See Miranda, 900 F.3d at 353; see also
Dixon v. County of Cook, 819 F.3d 343, 350 (7th Cir. 2016) (ex-
plaining that a plaintiﬀ must “prove facts from which some-
thing more than negligence or even medical malpractice can
be inferred”). Even taking the allegation on its own terms,
however, we cannot conclude that any failure to check
McCann’s vital signs was objectively unreasonable. That
McCann appeared tired earlier that morning did not foretell
the onset of respiratory failure or some other downturn that
would end in his imminent death. Viewed objectively,
Mongan’s care for McCann was diligent and attentive—fall-
ing well short of violating McCann’s due process rights.
   Applying the same analysis to the Ogle County defend-
ants, including the claims against Sheriﬀ Beitel and Captain
Kerwin, we reach the same conclusion. Neither individual
was responsible for providing medical care to McCann. Ra-
ther, Sheriﬀ Beitel and Captain Kerwin reasonably relied on
Dr. Cullinan to determine the proper course of care for
10                                                   No. 17-3139

McCann and themselves took no steps to contribute to or de-
tract from the treatment McCann received. The law allowed
these oﬃcials to rely on Dr. Cullinan in this way. See Berry,
604 F.3d at 440 (underscoring that the law “encourages non-
medical security and administrative personnel … to defer to
the professional medical judgments of the physicians and
nurses treating the prisoners in their care without fear of lia-
bility for doing so”); see also Miranda, 900 F.3d at 343 (apply-
ing similar reasoning to reject allegations of inadequate med-
ical care brought against non-medical jail oﬃcials). The dis-
trict court, in short, was right to award summary judgment to
these individual defendants.
                                C
    What remains is the Monell claim for municipal liability
against Ogle County. This claim includes the allegations
McCann’s estate advances against Sherriﬀ Beitel and Captain
Kerwin in their oﬃcial capacities. See Kentucky v. Graham, 473
U.S. 159, 166 (1985) (“[A]n oﬃcial-capacity suit is, in all re-
spects other than name, to be treated as a suit against the [mu-
nicipal] entity … for the real party in interest is the entity.”).
   A Monell claim subjects a local governing body like Ogle
County to liability when an “oﬃcial policy, widespread cus-
tom, or action by an oﬃcial with policy-making authority”
was the “‘moving force’ behind [a] constitutional injury.”
Dixon, 819 F.3d at 348 (quoting City of Canton v. Harris, 489
U.S. 378, 379 (1989)); see also Thomas v. Cook County Sheriﬀ’s
Dep’t, 604 F.3d 293, 303 (7th Cir. 2010) (articulating same
standards for Monell liability).
   McCann’s estate asserts that Ogle County’s decision to
house McCann instead of transferring him to a hospital
No. 17-3139                                                  11

reﬂected a policy that elevated cost savings over necessary
medical care. This theory lacks support in the evidence ad-
duced at summary judgment. There was no testimony or doc-
umentary evidence pointing to any such custom, practice, or
policy—written or unwritten, formal or informal.
     What the evidence shows is that Dr. Cullinan assessed
McCann’s condition and determined that the Ogle County fa-
cility had the capacity to attend to his ongoing medical needs.
Put diﬀerently, the decision to house McCann within the Ogle
County facility following his discharge from the local hospital
reﬂected Dr. Cullinan’s medical judgment, to which other
county oﬃcials reasonably deferred. And at no point during
McCann’s detention did Sherriﬀ Beitel, Captain Kerwin, or
any other county oﬃcial learn of deﬁciencies or concerns with
the adequacy of the medical care provided to McCann. See
Arnett v. Webster, 658 F.3d 742, 756 (7th Cir. 2011) (explaining
that “if a prisoner is under the care of medical experts, a non-
medical prison oﬃcial will generally be justiﬁed in believing
that the prisoner is in capable hands”). With the record here
containing no such evidence, the district court properly con-
cluded the Monell claim cannot succeed.
    A ﬁnal observation is warranted. In rejecting the Monell
claim, the district court emphasized that McCann’s tragic
death resulted from Dr. Cullinan’s over-prescription of meth-
adone, not the decision to house him within the Ogle County
facility or, for that matter, the care he received from Nurse
Mongan and other staﬀ members within the facility. This con-
clusion, too, ﬁnds sound support in the record.
   For these reasons, we AFFIRM.